COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Helen Mayfield v. Richard Worthen and Comerica Bank

Appellate case number:    01-20-00669-CV

Trial court case number: 2019-70163

Trial court:              157th District Court of Harris County


       It is ordered that the motion for en banc reconsideration is DENIED.



Judge’s signature:             /s/ Veronica Rivas-Molloy
                               Acting for the Court


The en banc court consists of Justices Kelly, Goodman, Landau, Hightower, Countiss, Rivas-
Molloy, Guerra, and Farris.


Date: December 21, 2021